Hall, J.
This is an action begun before a justice of the peace, in Sugar Creek township, Randolph county, to recover the value of a cow killed by defendant.
The statement alleg’ed that the cow was killed in the town of Moberly. Upon a trial de nono, in the Moberly court of common pleas, the evidence showed that she was killed in said town. The fact that the cow was killed in Sugar Creek township was neither alleged nor proved, unless the allegation and proof that she was killed in Moberly were sufficient allegation and proof of that fact.
The statement itself, or the transcript of the justice, must show affirmatively, in such actions as this, that the animal was killed in the township of the justice or the adjoining township. That this is the requirement of our statute has been so repeatedly decided by the supreme court of this state, that it is not necessary to cite authorities in support of the proposition. The respondent seeks to take this case out of that rule upon two grounds : First, because this is an action in tort, for less than one hundred and fifty dollars; second, because the jury and this court could and may infer, from the fact that the cow was killed in the town of Moberly, that she was killed in Sugar Creek township.
I.
In support of his first ground, the respondent cites section 2835, Revised Statutes, and contends that by said section a justice has jurisdiction, irrespective of the township in which an- animal may be killed, in such cases as this, where the amount sued for does not exceed one hundred and fifty dollars. This point has been decided by this court against respondent’s views. Creason v. R. R. Co., 17 Mo. App. 111.
*634II.
From the fact that the cow was killed in Moberly, no inference could nor can be made that she was killed in Sugar Creek township. Neither the transcript showed, nor the statement alleged, nor the proof established that the cow was killed in said township. Following the case of Backenstoe v. JR. R. Co., recently decided by the supreme court upon this very question, we must reverse the judgment herein.
Judgment reversed and cause remanded.
All concur.